 

Exhibit 10.18

 

 

Name:______________________________

No. of Restricted Shares:________________

 

1ST CONSTITUTION BANCORP

RESTRICTED STOCK AGREEMENT

This RESTRICTED STOCK AGREEMENT (this “Agreement”) is made this _____ day of
__________, 200__ (the “Award Date”) between 1ST CONSTITUTION BANCORP, a New
Jersey corporation (the “Company”) and _______________ (the “Participant”).
Capitalized terms used in this Agreement but not defined upon their first usage
shall have the meanings ascribed to them in the Company’s 2005 Equity Incentive
Plan, as it may be amended from time to time (the “Plan”).

1.      Grant of Restricted Stock. The Company hereby grants to the Participant
_____ restricted shares of the Company’s common stock, no par value (the
“Restricted Stock”), pursuant to the Plan, subject to the terms and conditions
of the Plan, this Agreement, and the Custody Agreement (the “Custody Agreement”)
as in effect from time to time by and among the Company, the Participant, and
the person or entity designated by the Board of Directors of the Company to
serve as custodian thereunder (the “Custodian”).

2.      Incorporation by Reference of the Plan. The Plan is hereby incorporated
by reference into this Agreement. The Participant hereby acknowledges receipt of
a copy of the Plan and represents and warrants to the Company that the
Participant has read and understands the terms and conditions of the Plan. The
execution of this Agreement by the Participant constitutes the Participant’s
acceptance of and agreement to the terms and conditions of the Plan and this
Agreement.

3.      Vesting of Restricted Stock. Unless the Committee provides for earlier
vesting, the Restricted Stock shall vest in accordance with the following
schedule:

 

Percentage of Shares

Scheduled Vesting Date

 

  ________________ _____anniversary of Award Date ________________
_____anniversary of Award Date

 

4.

Forfeiture Provisions.

(a)     Termination of Employment Upon Death, Disability or Retirement. Upon
termination of the Participant’s employment with the Company or its subsidiaries
or affiliates by reason of death, disability (as determined by the Committee),
or [retirement on or after age____], all unvested shares of Restricted Stock
shall become fully vested.

(b)    Termination of Employment For Other Reasons. Upon termination of the
Participant’s employment with the Company or its subsidiaries or affiliates for
any reason, other than death, disability, or retirement, all unvested shares of
Restricted Stock will be forfeited to and reacquired by the Company at no cost
to the Company, automatically and immediately.

5.      Rights as a Shareholder. The Participant shall have all of the rights of
a shareholder of the Company, including the right to vote the Restricted Stock
and the right to receive cash dividends thereon; provided, however, that
dividends payable as distributions in full or partial liquidation of the Company
or as the result of a merger or any other corporate reorganization shall not be
distributed until such time as the Restricted Stock as to which such
distribution applies vests.

6.      Certificates. The Participant acknowledges that certificates
representing the Restricted Stock, registered in the Participant’s name, shall
be issued and delivered to the Custodian and held by the Custodian in custody
pursuant to the Custody Agreement and shall not be delivered to the Participant
until such Restricted Stock has vested in accordance with Section 3.

 

 


--------------------------------------------------------------------------------







 

                7.      Limits on Transferability. During the period of time
that any shares of Restricted Stock are unvested, such unvested shares shall not
be sold, assigned, transferred, pledged, hypothecated or otherwise disposed of,
other than by will or the laws of descent and distribution, or to a beneficiary
upon the death of the Participant, or as otherwise permitted by the Committee.

8.      Tax Withholding Obligations. In order to satisfy any withholding or
similar tax requirements relating to the Restricted Stock, the Company has the
right to deduct or withhold from any payroll or other payment to a Participant,
or require the Participant to remit to the Company, an appropriate payment or
other provision, which may include the withholding of Restricted Stock.

9.      Change in Control. Upon a Change in Control, all non-forfeited unvested
shares of Restricted Stock shall become fully vested, subject to compliance with
legal and other requirements.

10.    Trading Black Out Policies. The Participant agrees to abide by all
trading “black out” policies established from time to time by the Company.

11.    No Employment Rights. Nothing in this Agreement will confer upon the
Participant any right to continued employment with the Company or its
subsidiaries or affiliates or affect the right of the Company to terminate the
employment of the Participant at any time for any reason.

12.    Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of the State of New Jersey, without giving effect to
principals of conflicts of laws, and applicable provisions of federal law.



 

2

 


--------------------------------------------------------------------------------



 

 

IN WITNESS WHEREOF, the parties have entered into this Agreement as of the date
and year first above written.

      1ST CONSTITUTION BANCORP

 

 

      By:    __________________________________

[Name]

Member of the Compensation Committee

     

      PARTICIPANT:

 

 

      _______________________________

      [NAME]

 

 



 

3

 

 

 